 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   THERESA BROOKE, a married woman                    Case No.: 3:18-cv-02580-CAB-(WVG)
     dealing with her sole and separate claim,
12
                                       Plaintiff,       ORDER ON MOTION TO SET ASIDE
13                                                      DEFAULT
     v.                                                 [Doc. No. 6]
14
     HARNEY HOSPITALITY, LP, a
15
     California limited partnership doing
16   business as Best Western Plus Hacienda
     Hotel Old Town,
17
                                    Defendants.
18
19
           On November 10, 2018, Plaintiff Theresa Brooke, filed a verified complaint alleging
20
     violations of Title III of the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101,
21
     et seq., the California Civil Rights Act (“UNRUH”), California Civil Code sections 51, 52,
22
     and the California Disabled Persons Act (“DPA”), California Civil Code sections 54-54.3.
23
     [Doc. No. 1.] The summons was issued and served on November 15, 2018. [Doc. Nos. 2,
24
     3.]
25
           On December 9, 2018, Plaintiff filed a Request for Entry of Default against
26
     Defendant [Doc. No. 4] and on December 10, 2018, the Clerk entered the Default [Doc.
27
     No. 5]. On December 17, 2018, Defendant filed a Motion to Set Aside Clerk’s Entry of
28

                                                    1
                                                                          3:18-cv-02580-CAB-(WVG)
 1   Default with a noticed hearing date of January 21, 2019. [Doc. No. 6.] As of the date of
 2   this order, Plaintiff has not filed an opposition.
 3             A court may set aside a default for good cause shown. Fed. R. Civ. P. 55(c). Factors
 4   to consider include whether a defendant engaged in culpable conduct, whether defendant
 5   has a meritorious defense, and whether setting aside default will prejudice plaintiff. See
 6   Franchise Holding, II, LLC v. Huntington Rests. Grp., Inc., 375 F.3d 922, 926 (9th Cir.
 7   2004).
 8             Here, the Court has reviewed the motion which states that Defendant’s agent for
 9   service of process, Mr. Harkins, was not the individual served with a copy of the complaint
10   and Plaintiff’s request for entry of default was prematurely filed. [Doc. No. 6-1 at 4-5.] In
11   consideration of the circumstances surrounding the serving of the complaint, the
12   miscalculation surrounding when Defendant’s answer was due, and in light of the fact that
13   Plaintiff has not opposed the motion, the Court concludes that good cause has been shown
14   and that setting aside the default will not prejudice plaintiff. Accordingly, the Court
15   GRANTS the motion. [Doc. No. 6.]
16             The entry of default against Defendant is vacated. [Doc. No. 5]. Defendant shall
17   answer or otherwise respond to the complaint no later than February 20, 2019.1
18             IT IS SO ORDERED.
19   Dated: January 30, 2019
20
21
22
23
24
25
26
27
28   1
         No filings with the Court courtesy, or ortherwise, should have “blue backs.”

                                                           2
                                                                                        3:18-cv-02580-CAB-(WVG)
